Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-5, 7, 10, 14, 17 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chiba, Toru (US 20050018226 A1, hereinafter “Chiba”).

Regarding claim 1, Chiba teaches an electronic device (Fig. 1) comprising: 
a camera (Fig. 1: digital still camera 10) configured to capture an image and generate an image signal by photoelectrically converting incident light (Figs. 1, 4&7, [0048]: object and Macbeth color checker 40, imaged by the digital still camera 10, are subjected to photoelectrical conversion by the CCD 14 and output therefrom as analog signals and then RAW data obtained by the preceding photographing operations are transmitted to the matrix generator 34.); 
and at least one processor (Fig. 1, [0028]&[0032]: digital signal processor 20) configured to ([0090]: in Fig. 7A processes in steps S202-S210 are the same as those in steps S102-S110 of the first embodiment (see Fig. 4A)): 
estimate a light source color temperature based on image data of the image signal (Figs. 1,4&5-7, [0049]: S204: the matrix generator 34 obtains the RGB signals of the input colors Cin, which correspond to the eighteen chromatic color patches P1-P18, in accordance with the RAW data (Step S104)),
identify a target coordinate on a color space based on the light source color temperature (Figs. 1,4&5-7, [0054]-[0056]: In step S208 (S108), goal color of the i-th (i=1,2, . . . , 18) color patch Pi is defined as Cme(i) and its RGB signals are defined as (Rme(i), Gme(i), Bme(i)). Further, the calorimetric signals obtained in step S106 are preset as the RGB signals (Rme(i), Gme(i), Bme(i)) of the goal color Cme(i). In step S210 (S110), the RGB signals (Rme(i), Gme(i), Bme(i)) of the eighteen goal colors Cme(i) (i=1, 2, . . . , 18), obtained in step S208 (S108) are transformed to the L*a*b* signals via XYZ signals),
identify a capture coordinate on the color space based on the image (Figs. 1,4&5-7, [0054]-[0056]: In step S210 (S110), the RGB signals (Rin(i), Gin(i), Bin(i)) of the eighteen input colors Cin(i) (i=1,2, . . . ,18), obtained in step S204 (S104), are transformed to the L*a*b* signals via the XYZ signals),
identify a chrominance allowable range based on the target coordinate (Fig. 7B, [0092]: in step S214, the displacement Δm1-Δm9 from the starting point toward the solution is obtained…the sum square of the color differences ΔE1-ΔE18, in the Lab space, between the goal colors Cme(1)-Cme(18) and the corrected colors Ces(1)-Ces(18) are within the permissible error ranges, is determined), 
obtain a white balance evaluation value based on a first distance between the target coordinate and the chrominance allowable range and a second distance between the capture coordinate and the chrominance allowable range (Fig. 7B, [0095]: In step S226, the optimum solution is selected from the plurality of solutions for the matrix elements m1-m9. Namely, a solution that gives the minimum sum of the squares of the hue angle differences Δθ1-Δθ18 between the corrected colors Ces(1)-Ces(18) and the goal colors Cme(1)-Cme(18), is selected, so that the corrected colors Ces(1)-Ces(18) are obtained by using the color space transformation matrix in which a solution of the matrix elements is preset5), 
and perform a white balance correction on the image based on the white balance evaluation value ([0100]-[0101]: When it is determined, in step S238, that the hue error .theta.s2 is below or equal to the permissible value α, the color space transformation matrix M is determined as a matrix that transforms the input colors Cin to values which precisely approximate the goal colors Cme with respect to hue. Accordingly, in step S240, the current matrix elements of the color space transformation matrix M are determined as the solution. Accordingly, when using the above-obtained color space transformation matrix M for a color adjusting process of the digital still camera 10, sRGB signals based on the colorimetric signals are obtained with fidelity. Therefore, an object image having colors quite close to the original object colors can be displayed on the monitor 30.).
Regarding claim 4, Chiba teaches the electronic device of claim 1, in addition Chiba discloses wherein the at least one processor is further configured to: identify a reference region in the image, and estimate the light source color temperature based on image data of the reference region ([0048] In Step S202 (S102), the Macbeth color checker 40 (claimed “reference region”)  having twenty-four colors of color patches P1-P24 is prepared. These twenty-four colors, color patches P1-P24, are imaged by the digital still camera 10 under the illumination condition of CIE-D65, and then the RAW data obtained by the preceding photographing operations are transmitted to the matrix generator 34.).

Regarding claim 5, Chiba teaches the electronic device of claim 4, in addition Chiba wherein the reference region is an achromatic region in the image including an achromatic color patch ([0050]: 19th to 24th color patches P19-P24 of the Macbeth color checker 40 are achromatic colors in six steps.).

Regarding claim 7, Chiba teaches the electronic device of claim 1, in addition Chiba wherein the chrominance allowable range is identified in different ranges depending on the light source color temperature (Fig. 7B, [0095]: In step S226, the optimum solution is selected from the plurality of solutions for the matrix elements m1-m9. Namely, a solution that gives the minimum sum of the squares of the hue angle differences Δθ1-Δθ18 between the corrected colors Ces(1)-Ces(18) and the goal colors Cme(1)-Cme(18), is selected).

Regarding claim 10, Chiba teaches the electronic device of claim 1, in addition Chiba wherein the color space comprises a CIE LAB color space including an L* axis corresponding to a reflectivity, an a* axis corresponding to a red direction and a green direction, and a b* axis corresponding to a yellow direction and a blue direction (as illustrated by Fig. 2, [0025]: a CIE-L*a*b* color space (in the following, simply referred to as Lab color space) is depicted, where the light source illuminates light at a predetermined color temperature.).

Regarding claims 14, 17 and 18, Method claims 14, 17 and 18 are drawn to the method of using the corresponding apparatus claimed in respective claims 1, 4 and 5. Therefore method claims 14, 17 and 18 correspond to apparatus claims in respective claims 1, 4 and 5 and are rejected for the same reasons of anticipation as used above.

Regarding claim 20,  claim 20 has been analyzed and rejected with regard to method claim 14 and in accordance with Chiba's further teaching on: non-transitory computer-readable storage medium having stored therein a computer program for executing an image processing method ([0103]: matrix generator 34 is configured as an external device to the digital still camera 10, however the matrix generating function may be incorporated into the digital still camera 10. Furthermore, it may be configured as an image processing software application that is able to calculate the color space transformation matrix and is able to correct colors).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Chiba, Toru (US 20050018226 A1, hereinafter “Chiba”), in view of Zhang et al. (US 20100020193 A1, hereinafter “Zhang”).

Regarding claim 9, Chiba teaches the electronic device of claim 1, except wherein the chrominance allowable range is identified by reflecting a plurality of evaluation scores with respect to white balance of the image.
However, Zhang discloses wherein the chrominance allowable range is identified by reflecting a plurality of evaluation scores with respect to white balance of the image (Fig. 2, [0035]-[0042]: white balance gain is estimated based on an average of AWB regions from top N color temperature estimations weighted by their correlation scores is computed).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the chrominance allowable range is identified by reflecting a plurality of evaluation scores with respect to white balance of the image as taught by Zhang into Chiba image device. The suggestion/ motivation for doing so would be to improve the stability of color temperature estimation and the AWB performance for images with dominate object color (Zhang: [0037]).

Claims 11-12 are rejected under 35 U.S.C. 103 (a) as being unpatentable over Chiba, Toru (US 20050018226 A1, hereinafter “Chiba”), in view of in view of Japanese Patent Publication No. 2011139489 A to Miki Takanaga (employing the provided machine translation and hereafter “Miki”).

Regarding claim 11, Chiba teaches the electronic device of claim 1, except wherein the at least one processor is further configured to identify whether a color of each region in the image is one from among an object color and a light source color, and perform the white balance correction based on the color of each region being one from among the object color and the light source color.
However, Miki discloses wherein the at least one processor is further configured to identify whether a color of each region in the image is one from among an object color and a light source color, and perform the white balance correction based on the color of each region being one from among the object color and the light source color Figs. 6-7, [0032]-[0039]: A clustering block dividing circuit 22 inputs an image from an imaging device 10 and clusters each pixel based on the chromaticity of each pixel constituting an image. A color gamut determining circuit 26 determines whether or not  the color difference of the representative value of each cluster belongs to object color region 206 or light source color region 204. Only the representative values of the clusters belonging to the light source color region 204 contribute to the calculation  of the white balance gain).
Therefore, taking the combination teaching of Chiba in view of Miki as a whole, after considering the concept of adjusting white balance of an input image as taught by Miki. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the at least one processor is further configured to identify whether a color of each region in the image is one from among an object color and a light source color, and perform the white balance correction based on the color of each region being one from among the object color and the light source color as taught by Miki into Chiba image device. The suggestion/ motivation for doing so would be to provide an apparatus capable of reliably performing white balance adjustment (Miki: [0014]).

Regarding claim 12, Chiba teaches the electronic device of claim 1, except wherein the at least one processor is further configured to: divide the image into a plurality of blocks, identify a type of an object in each of the plurality of blocks, perform clustering to form at least one class corresponding to the type of the object, and identify 
However, Miki discloses wherein the at least one processor (Figs. 6-7) is further configured to: divide the image into a plurality of blocks, identify a type of an object in each of the plurality of blocks, perform clustering to form at least one class corresponding to the type of the object, and identify a white balance parameter value based on the white balance evaluation value and the at least one class (Figs. 6-7, [0032]-[0039]: A clustering block dividing circuit 22 inputs an image from an imaging device 10 and clusters each pixel based on the chromaticity of each pixel constituting an image. A color gamut determining circuit 26 determines whether or not  the color difference of the representative value of each cluster belongs to object color region 206 or light source color region 204. Only the representative values of the clusters belonging to the light source color region 204 contribute to the calculation  of the white balance gain).
Therefore, taking the combination teaching of Chiba in view of Miki as a whole, after considering the concept of adjusting white balance of an input image as taught by Miki. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the at least one processor is further configured to: divide the image into a plurality of blocks, identify a type of an object in each of the plurality of blocks, perform clustering to form at least one class corresponding to the type of the object, and identify a white balance parameter value based on the white balance evaluation value and the at least one class as taught by Miki into Chiba image device. The suggestion/ motivation for doing so would be to Miki: [0014]).
Allowable Subject Matter
Claims 2-3, 6, 8, 13, 15-16 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELAAZIZ TISSIRE whose telephone number is (571)270-7204.  The examiner can normally be reached on Monday through Friday from 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ye Lin can be reached on 571-272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ABDELAAZIZ TISSIRE/           Primary Examiner, Art Unit 2697